

112 HR 8506 IH: Toxic Exposure in the American Military Act of 2020
U.S. House of Representatives
2020-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8506IN THE HOUSE OF REPRESENTATIVESOctober 2, 2020Mr. Bilirakis (for himself, Mr. David P. Roe of Tennessee, Mr. Wenstrup, Mr. Bost, and Mr. Mast) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo improve the provision of health care and other benefits from the Department of Veterans Affairs for veterans who were exposed to toxic substances, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Toxic Exposure in the American Military Act of 2020 or the TEAM Act of 2020. (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.Title I—Expansion of health care and benefits for veterans exposed to toxic substancesSec. 101. Expansion of health care eligibility for certain individuals exposed to open burn pits and other toxic substances.Sec. 102. Expansion of health care eligibility for veterans awarded certain medals.Sec. 103. Presumptions of service connection for diseases associated with exposure to certain toxic substances.Title II—Research and review regarding exposure to toxic substancesSec. 201. Establishment of Toxic Exposure Review Commission.Sec. 202. Agreement with National Academies of Sciences, Engineering, and Medicine concerning the exposure of humans to toxic substances.Sec. 203. Collection, analysis, and report on treatment of veterans for medical conditions related to exposure to toxic substances.Title III—Improvement of resources of Department of Veterans Affairs regarding exposures to toxic substancesSec. 301. Publication of list of resources of Department of Veterans Affairs for veterans exposed to toxic substances and outreach program for such veterans and caregivers and survivors of such veterans.Sec. 302. Incorporation of toxic exposure questionnaire during primary care appointments.Sec. 303. Sense of Congress on portal for access by veterans to Individual Longitudinal Exposure Record.Sec. 304. Training of health care personnel of Department of Veterans Affairs on illnesses related to exposure to toxic substances.2.DefinitionsIn this Act:(1)Active military, naval, or air serviceThe term active military, naval, or air service has the meaning given that term in section 101 of title 38, United States Code.(2)Open burn pitThe term open burn pit has the meaning given that term in section 201(c) of the Dignified Burial and Other Veterans’ Benefits Improvement Act of 2012 (Public Law 112–260; 38 U.S.C. 527 note).(3)Toxic substanceThe term toxic substance has the meaning given that term in subparagraph (G)(iv) of section 1710(e)(1) of such title, as added by section 101(a).IExpansion of health care and benefits for veterans exposed to toxic substances101.Expansion of health care eligibility for certain individuals exposed to open burn pits and other toxic substances(a)In generalSection 1710(e) of title 38, United States Code, is amended—(1)in paragraph (1), by adding at the end the following new subparagraph: (G)(i)Subject to paragraph (2), a covered individual is eligible for hospital care, medical services, and nursing home care under subsection (a)(2)(F) for any illness.(ii)For purposes of this subparagraph, a covered individual is an individual who—(I)is eligible for inclusion in the Airborne Hazards and Open Burn Pit Registry; or(II)has been identified by the Secretary of Defense to have been possibly exposed, inside or outside the United States, during active duty, active duty for training, or inactive duty training, to—(aa)an open burn pit; (bb)a toxic substance; or(cc)a site included in a database maintained by the Department of Defense and shared with the Department of Veterans affairs to serve as the central portal for exposure-related data that compiles, collates, presents, and provides available occupational and environmental exposure information to support the needs of the Department of Defense and the Department of Veterans Affairs. (iii)A covered individual shall be enrolled in the system of annual patient enrollment of the Department in the priority group under subsection (a)(6) of section 1705 of this title.(iv)In this subparagraph:(I)The term Airborne Hazards and Open Burn Pit Registry means the registry established by the Secretary under section 201 of the Dignified Burial and Other Veterans’ Benefits Improvement Act of 2012 (Public Law 112–260; 38 U.S.C. 527 note).(II)The term open burn pit has the meaning given that term in section 201(c) of the Dignified Burial and Other Veterans’ Benefits Improvement Act of 2012 (Public Law 112–260; 38 U.S.C. 527 note).(III)The term toxic substance means a toxicant or a toxin.(IV)The term toxicant means any substance that can injure or kill humans, animals, or plants and that is produced by humans or is a by-product of human activities. (V)The term toxin means any substance that can injure or kill humans, animals, or plants and that is produced naturally.; and (2)in paragraph (2)(B), by striking or (F) and inserting (F), or (G). (b)Effective dateThe amendments made by subsection (a) shall take effect on the date that is 90 days after the date of the enactment of this Act. (c)Determinations of exposure(1)In generalThe Secretary of Veterans Affairs shall, to the extent practicable, establish and maintain a mechanism by which veterans may determine whether or not they have been possibly exposed to an open burn pit or toxic substance described in subparagraph (G)(ii)(II) of section 1710(e)(1) of title 38, United States Code, as added by subsection (a), for purposes of being considered as covered veterans under such subparagraph. (2)Approval of SecretaryAny determination made under paragraph (1) shall be subject to the approval of the Secretary. (3)AppealsThe Secretary shall establish a mechanism for appealing a decision made by the Secretary under paragraph (2).(d)Report(1)In generalNot later than 30 days after the date on which the Secretary of Defense identifies the individuals described in subparagraph (G)(ii)(II) of section 1710(e)(1) of title 38, United States Code, as added by subsection (a), the Secretary, in consultation with the Secretary of Veterans Affairs, shall submit to the appropriate committees of Congress a report. (2)ElementsThe report required by paragraph (1) shall include the following: (A)The duty locations or units of the individuals described in paragraph (1), or other information on groups to which such individuals belong. (B)The evidence considered in identifying individuals who were possibly exposed to an open burn pit, toxic substance, or site as described in subparagraph (G)(ii)(II) of section 1710(e)(1) of title 38, United States Code, as added by subsection (a). (C)The criteria used to determine whether an individual was so exposed. (3)Appropriate committees of CongressIn this subsection, the term appropriate committees of Congress means—(A)the Committee on Veterans' Affairs and the Committee on Armed Services of the Senate; and (B)the Committee on Veterans’ Affairs and the Committee on Armed Services of the House of Representatives. 102.Expansion of health care eligibility for veterans awarded certain medals(a)In generalSection 1710(e) of title 38, United States Code, as amended by section 101(a), is further amended— (1)in paragraph (1), by adding at the end the following new subparagraph: (H)(i)Subject to paragraph (2), a veteran is eligible for hospital care, medical services, and nursing home care under subsection (a)(2)(F) for any illness if the veteran was awarded any of the following:(I)The Armed Forces Service Medal. (II)The Afghanistan Campaign Medal.(III)The Global War on Terrorism Expeditionary Medal. (IV)The Inherent Resolve Campaign Medal. (V)The Iraq Campaign Medal.(VI)The Southwest Asia Service Medal. (ii)A veteran described in clause (i) shall be enrolled in the system of annual patient enrollment of the Department in the priority group under subsection (a)(6) of section 1705 of this title.; and (2)in paragraph (2), by striking or (G) and inserting (G), or (H). (b)Effective dateThe amendments made by subsection (a) shall take effect on the date that is 90 days after the date of the enactment of this Act. 103.Presumptions of service connection for diseases associated with exposure to certain toxic substances(a)In generalSubchapter II of chapter 11 of title 38, United States Code, is amended by adding at the end the following new section: 1119.Presumptions of service connection for diseases associated with exposure to certain toxic substances(a)Presumptions of service connection(1)For purposes of section 1110 of this title, and subject to section 1113 of this title, each disease specified in paragraph (2) becoming manifest as specified in that paragraph shall be considered to have been incurred in or aggravated by service referred to in that paragraph, notwithstanding that there is no record of evidence of such disease during the period of such service.(2)A disease specified in this paragraph is any disease that—(A)the Secretary determines in regulations prescribed under this section warrants a presumption of service connection by reason of having sufficient evidence of positive association with exposure to a toxic substance; and (B)becomes manifest within the period, if any, prescribed in such regulations in a veteran who was exposed to that toxic substance during active military, naval, or air service.(3)(A)For purposes of this subsection, the Secretary may presume that a veteran who has a disease specified in paragraph (2) was exposed to the toxic substance for which the Secretary has determined under paragraph (2)(A) warrants a presumption of service connection by reason of having sufficient evidence of positive association with exposure to the toxic substance, notwithstanding that there is no record of evidence of such exposure, if the Secretary determines based on one or more of the factors set forth in subparagraph (B) that a presumption of exposure is warranted.(B) The factors set forth in this subparagraph are as follows: (i)The duty location of the veteran. (ii)The length of service of the veteran. (iii)Such other factors as the Secretary considers appropriate. (b)Determinations relating to diseases(1)Whenever the Secretary determines, on the basis of sound medical and scientific evidence, that sufficient evidence of positive association exists between the exposure of humans to a toxic substance and the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease for purposes of this section.(2)In making determinations under paragraph (1), the Secretary shall take into account—(A)reports received by the Secretary from the National Academies of Sciences, Engineering, and Medicine under section 202(g) of the Toxic Exposure in the American Military Act of 2020; and(B)all other sound medical and scientific information and analyses available to the Secretary.(3)(A)In evaluating any report, information, or analysis for purposes of making such determinations, the Secretary shall consider only scientific studies that are valid in accordance with contemporary scientific standards.(B)The Secretary may define the standards described in subparagraph (A) for purposes of that subparagraph. (c)Response to reports by the National Academies of Sciences, Engineering, and Medicine(1)Not later than 60 days after the date on which the Secretary receives a report from the National Academies of Sciences, Engineering, and Medicine under section 202(g) of the Toxic Exposure in the American Military Act of 2020, the Secretary shall determine whether a presumption of service connection is warranted for each disease covered by the report. (2)If the Secretary determines under paragraph (1) that a presumption of service connection is warranted for a disease, the Secretary shall, not later than 60 days after making the determination, issue proposed regulations setting forth the determination.(3)(A)If the Secretary makes a determination described in subparagraph (B), the Secretary shall, not later than 60 days after making the determination, publish in the Federal Register a notice of the determination. (B)A determination described in this subparagraph is a determination by the Secretary under paragraph (1) that a presumption of service connection is not warranted for a disease as to which the National Academies of Sciences, Engineering, and Medicine determined that there was—(i)sufficient evidence of an association between the exposure of humans to a toxic substance and the occurrence of the disease in humans; or(ii)limited evidence or suggestive evidence of such an association. (C)Any notice published under subparagraph (A) shall include an explanation of the scientific basis for the determination described in subparagraph (B).(D)If a disease already presumed to be service connected under this section is subject to a determination described in subparagraph (B), the Secretary shall, not later than 60 days after publication of the notice under subparagraph (A), issue proposed regulations removing the presumption of service connection for the disease.(4)Not later than 180 days after the date on which the Secretary issues any proposed regulations under this subsection, the Secretary shall issue final regulations.(d)Removal of presumption of service connectionWhenever the presumption of service connection for a disease under this section is removed under subsection (c)—(1)a veteran who was awarded compensation for the disease on the basis of the presumption before the effective date of the removal of the presumption shall continue to be entitled to receive compensation on that basis; and(2)a survivor of a veteran who was awarded dependency and indemnity compensation for the death of a veteran resulting from the disease on the basis of the presumption before that date shall continue to be entitled to receive dependency and indemnity compensation on that basis.(e)Reference to National Academies of Sciences, Engineering, and MedicineIn the case that the Secretary enters into an agreement with another organization as described in section 202(h)(1) of the Toxic Exposure in the American Military Act of 2020, any reference in this section to the National Academies of Sciences, Engineering, and Medicine shall be treated as a reference to the other organization.(f)DefinitionsIn this section:(1)The term sufficient evidence of positive association means, with respect to an association between exposure to a toxic substance and the occurrence of a disease in humans, that—(A)there is credible evidence for the association and such evidence is equal to or outweighs the credible evidence against the association; and(B)the association has been observed in studies in which chance, bias, and confounding can be ruled out with reasonable confidence.(2)The term toxic substance has the meaning given that term in section 1710(e)(1)(G)(iv) of this title..(b)Clerical amendmentThe table of sections at the beginning of chapter 11 of such title is amended by inserting after the item relating to section 1118 the following new item:1119. Presumptions of service connection for diseases associated with exposure to certain toxic substances..(c)Conforming amendmentSection 1113 of such title is amended by striking or 1118 each place it appears and inserting 1118, or 1119. IIResearch and review regarding exposure to toxic substances201.Establishment of Toxic Exposure Review Commission(a)In generalSubchapter III of chapter 5 of title 38, United States Code, is amended by adding at the end the following new section:547.Toxic Exposure Review Commission(a)EstablishmentThe Secretary shall establish an independent commission to be known as the Toxic Exposure Review Commission (in this section referred to as the Commission).(b)PurposeThe Commission shall— (1)advise the Secretary on questions relating to exposure to toxic substances that require scientific research; and(2)assist in the consideration of possible presumptions of service connection.(c)DutiesThe Commission shall carry out the following duties:(1)Collect any relevant information from the Department of Defense and other sources to identify possible toxic exposures related to service during active duty, active duty for training, or inactive duty training in order to determine the need for a comprehensive review under an agreement under section 202 of the Toxic Exposure in the American Military Act of 2020. Relevant information may be collected from the following:(A)Any Federal agency, as the Commission considers necessary to carry out this section. Upon request of the Chair, the head of such agency shall furnish such information to the Commission, unless such information is classified.(B)Public meetings or hearings, which may be held to take such testimony and receive such evidence as the Commission considers advisable to carry out the duties of the Commission. (2)Recommend to the Secretary, by majority vote, whether a comprehensive scientific review should be conducted by the National Academies of Sciences, Engineering, and Medicine under an agreement under section 202 of the Toxic Exposure in the American Military Act of 2020.(3)Recommend to the Secretary, by majority vote, whether new, independent studies regarding the health outcomes of exposure to toxic substances, or any other new, independent studies that the Commission deems necessary and appropriate, should be conducted.(4)Annually report to Congress on progress regarding the duties set forth in paragraphs (1) through (3), any recommendations made to the Secretary, and any responses of the Secretary to such recommendations. (d)Membership(1)(A)The Commission shall be composed of 9 members, appointed as follows:(i)Two members appointed by the Speaker of the House of Representatives.(ii)Two members appointed by the minority leader of the House of Representatives.(iii)Two members appointed by the majority leader of the Senate.(iv)Two members appointed by the minority leader of the Senate.(v)One member appointed by the Secretary. (B)The initial members of the Commission shall be appointed under subparagraph (A) not later than 180 days after the date of the enactment of the Toxic Exposure in the American Military Act of 2020.(2)In appointing individuals under paragraph (1)(A), the Speaker of the House of Representatives, the minority leader of the House of Representatives, the majority leader of the Senate, the minority leader of the Senate, and the Secretary shall ensure that at least five members of the Commission are scientists or health care professionals—(A)of whom—(i)one has a background in the field of respiratory medicine; (ii)one has a background in the field of endocrinology and metabolic medicine;(iii)one has a background in hematology; (iv)one has a background in oncology; and (v)one has a background in occupational and environmental health; and(B)who are not officials or employees of the Federal Government. (3)In appointing individuals under paragraph (1)(A), the Speaker of the House of Representatives, the minority leader of the House of Representatives, the majority leader of the Senate, the minority leader of the Senate, and the Secretary shall ensure that at least two members of the Commission represent an organization recognized by the Secretary for the representation of veterans under section 5902 of this title. (4)In appointing individuals under paragraph (1)(A), the Speaker of the House of Representatives, the minority leader of the House of Representatives, the majority leader of the Senate, the minority leader of the Senate, and the Secretary shall give consideration to including in the Commission at least one member who works with survivors of illnesses related to exposure to toxic substances and has a background in the field of study of exposure to toxic substances.(e)Meetings(1)The Commission shall meet not less frequently than twice each year.(2)(A)Each meeting of the Commission shall be open to the public.(B)All the proceedings, information, and deliberations of the Commission shall be available for review by the public.(C)Meetings of the Commission may be carried out through the use of telephonic or other appropriate telecommunication technology if the Commission determines that such technology will allow the members to communicate simultaneously.(f)Chair and Vice ChairAt the initial meeting of the Commission under subsection (e), the Commission shall select a Chair and Vice Chair from among the members of the Commission by a majority vote of the members of the Commission. (g)Period of appointment; vacancies(1)A member of the Commission shall be appointed for a term that may not exceed four years. (2)The Secretary shall ensure that terms of members of the Commission are staggered so that no such terms end on the same date. (3)A vacancy in the Commission shall be filled in the same manner as the original appointment, but the individual appointed to fill the vacancy shall serve only for the unexpired portion of the term for which the individual’s predecessor was appointed. (4)In appointing the initial members of the Commission, each official who is authorized to appoint two members of the Commission shall appoint— (A)one member whose term expires after two years; and (B)one member whose term expires after four years. (h)Pay(1)Members of the Commission shall serve without pay.(2)Each member of the Commission who is an officer or employee of the United States shall serve without compensation in addition to that received for service as an officer or employee of the United States.(3)Members shall receive travel expenses, including per diem in lieu of subsistence, in accordance with sections 5702 and 5703 of title 5.(i)Director of staff(1)The Commission shall appoint a Director who—(A)has not served as an employee of the Department during the one-year period preceding the date of such appointment; and(B)is not otherwise barred or prohibited from serving as Director under Federal ethics laws and regulations, by reason of post-employment conflict of interest.(2)The Director shall be paid at the rate of basic pay payable for level IV of the Executive Schedule under section 5315 of title 5.(j)Staff(1)Subject to paragraphs (2) and (3), the Director, with the approval of the Commission, may appoint and fix the pay of additional personnel.(2)The Director may make such appointments without regard to the provisions of title 5 governing appointments in the competitive service, and any personnel so appointed may be paid without regard to the provisions of chapter 51 and subchapter III of chapter 53 of that title relating to classification and General Schedule pay rates, except that an individual so appointed may not receive pay in excess of the annual rate of basic pay payable for GS–15 of the General Schedule.(3)(A)Not more than two-thirds of the personnel employed by or detailed to the Commission may be on detail from the Department.(B)Not more than half of the professional analysts of the Commission staff may be persons detailed from the Department to the Commission.(4)Subject to paragraph (3), the head of any Federal agency, upon the request of the Director, may detail any of the personnel of that agency to the Commission to assist the Commission in carrying out its duties under this section.(5)The Commission may secure directly from any Federal agency such information as the Commission considers necessary to carry out this section. Upon request of the Chair, the head of such agency shall furnish such information to the Commission, unless such information is classified.(k)Other authority(1)The Commission may procure by contract, to the extent funds are available, the temporary or intermittent services of experts or consultants pursuant to section 3109 of title 5.(2)To the extent funds are available, the Commission may lease real property and acquire personal property either of its own accord or in consultation with the General Services Administration.(l)Communications(1)(A)Except as provided in subparagraph (B), no person may restrict an employee of the Department in communicating with the Commission.(B)Subparagraph (A) does not apply to a communication that is unlawful.(2)All ex parte communications with the Commission shall be made part of the public record.(m)Reference to National Academies of Sciences, Engineering, and MedicineIn the case that the Secretary enters into an agreement with another organization as described in section 202(h)(1) of the Toxic Exposure in the American Military Act of 2020, any reference in this section to the National Academies of Sciences, Engineering, and Medicine shall be treated as a reference to the other organization. (n)Toxic substance definedIn this section, the term toxic substance has the meaning given that term in subparagraph (G)(iv) of section 1710(e)(1) of this title..(b)Clerical amendmentThe table of sections at the beginning of chapter 5 of such title is amended by adding at the end the following new item:547. Toxic Exposure Review Commission..202.Agreement with National Academies of Sciences, Engineering, and Medicine concerning the exposure of humans to toxic substances(a)PurposeThe purpose of this section is to provide for the National Academies of Sciences, Engineering, and Medicine (in this section referred to as the Academies), an independent nonprofit scientific organization with appropriate expertise that is not part of the Federal Government, to review and evaluate the available scientific evidence regarding associations between diseases and exposure to toxic substances.(b)Agreement(1)In generalThe Secretary of Veterans Affairs shall seek to enter into a five-year agreement with the Academies to perform the services covered by this section.(2)TimingThe Secretary shall seek to enter into an agreement described in paragraph (1) not later than 60 days after the date of the enactment of this Act.(3)ExtensionAn agreement under this section may be extended in five-year increments. (c)Review of scientific evidenceUnder an agreement between the Secretary and the Academies under this section, the Academies shall review and summarize the scientific evidence, and assess the strength thereof, concerning the association between exposure to toxic substances during active military, naval, or air service and each disease suspected to be associated with such exposure in the human population.(d)Scientific determinations concerning diseasesFor each disease reviewed under subsection (c), the Academies shall determine, to the extent that available scientific data permit meaningful determinations—(1)whether an association exists between exposure to toxic substances and the occurrence of the disease, taking into account the strength of the scientific evidence and the appropriateness of the statistical and epidemiological methods used to detect the association;(2)the increased risk of the disease among those exposed to toxic substances during active military, naval, or air service; and (3)whether there exists a plausible biological mechanism or other evidence of a causal relationship between the exposure and the occurrence of the disease.(e)Cooperation of Federal agenciesThe head of each relevant Federal agency, including the Secretary of Defense, shall cooperate fully with the Academies in performing the services covered by this section.(f)Recommendations for additional scientific studies(1)In generalUnder an agreement between the Secretary and the Academies under this section, the Academies shall make any recommendations for additional scientific studies to resolve areas of continuing scientific uncertainty relating to the exposure of humans to toxic substances.(2)ConsiderationsIn making recommendations under paragraph (1), the Academies shall consider—(A)the scientific information that is available at the time of the recommendation;(B)the value and relevance of the information that could result from additional studies; and(C)the cost and feasibility of carrying out such additional studies. (g)Reports(1)Initial report(A)In generalUnder an agreement between the Secretary and the Academies under this section, not later than one year after the date of the enactment of this Act, the Academies shall submit to the Secretary, the Committee on Veterans’ Affairs of the Senate, and the Committee on Veterans’ Affairs of the House of Representatives an initial report on the activities of the Academies under the agreement.(B)ElementsThe report submitted under subparagraph (A) shall include the following:(i)The determinations described in subsection (d).(ii)A full explanation of the scientific evidence and reasoning that led to such determinations. (iii)Any recommendations of the Academies under subsection (f).(2)Periodic updatesUnder an agreement between the Secretary and the Academies under this section, not less frequently than once every two years after the date on which the initial report is submitted under paragraph (1)(A), the Academies shall submit to the Secretary, the Committee on Veterans’ Affairs of the Senate, and the Committee on Veterans’ Affairs of the House of Representatives an updated report on the activities of the Academies under the agreement.(h)Alternative contract scientific organization(1)In generalIf the Secretary is unable within the time period prescribed in subsection (b)(2) to enter into an agreement with the Academies for the purposes of this section on terms acceptable to the Secretary, the Secretary shall seek to enter into an agreement for the purposes of this section with another appropriate scientific organization that—(A)is not part of the Federal Government;(B)operates as a not-for-profit entity; and(C)has expertise and objectivity comparable to that of the Academies.(2)TreatmentIf the Secretary enters into an agreement with another organization as described in paragraph (1), any reference in this section, section 547 of title 38, United States Code, as added by section 201(a), and section 1119 of such title, as added by section 105(a), to the National Academies of Sciences, Engineering, and Medicine shall be treated as a reference to the other organization. 203.Collection, analysis, and report on treatment of veterans for medical conditions related to exposure to toxic substances(a)In generalThe Secretary of Veterans Affairs shall compile and analyze, on a continuous basis, all clinical data that—(1)is obtained by the Department of Veterans Affairs in connection with hospital care, medical services, and nursing home care furnished under section 1710(a)(2)(F) of title 38, United States Code; and (2)is likely to be scientifically useful in determining the association, if any, between the medical condition of a veteran and exposure to a toxic substance.(b)Consent of patientsCompilation and analysis by the Secretary of clinical data of a veteran under subsection (a) shall be conducted, and such data shall be used, consistent with the informed consent of the veteran and in compliance with all applicable Federal law.(c)Annual reportNot later than one year after the date of the enactment of this Act, and annually thereafter, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate, the Committee on Veterans’ Affairs of the House of Representatives, and the Toxic Exposure Review Commission established by section 547 of title 38, United States Code, as added by section 201(a) of this Act, a report containing—(1)the data compiled under subsection (a);(2)an analysis of such data;(3)a description of the types and incidences of medical conditions identified by the Department under such subsection;(4)the explanation of the Secretary for the incidence of such medical conditions and other explanations for the incidence of such conditions as the Secretary considers reasonable; and(5)the views of the Secretary on the scientific validity of drawing conclusions from the incidence of such medical conditions, as evidenced by the data compiled under subsection (a), regarding any association between such conditions and exposure to a toxic substance.IIIImprovement of resources of Department of Veterans Affairs regarding exposures to toxic substances301.Publication of list of resources of Department of Veterans Affairs for veterans exposed to toxic substances and outreach program for such veterans and caregivers and survivors of such veterans(a)Publication of list of resources(1)In generalNot later than one year after the date of the enactment of this Act, and annually thereafter, the Secretary of Veterans Affairs shall publish a list of resources of the Department of Veterans Affairs for—(A)veterans provided disability compensation under chapter 11 of title 38, United States Code, relating to exposure to toxic substances;(B)veterans eligible for hospital care, medical services, and nursing home care under section 1710(a)(2)(F) of such title; (C)caregivers of veterans described in subparagraph (A) or (B) who are participating in the program of comprehensive assistance for family caregivers under section 1720G(a) of such title; and(D)survivors of veterans described in subparagraph (A) or (B) (or who would be described in any such subparagraph were the veteran alive) who are receiving death benefits under the laws administered by the Secretary.(2)UpdateThe Secretary shall periodically update the list published under paragraph (1).(b)OutreachThe Secretary shall develop, with input from the community, an informative outreach program for veterans on illnesses that may be related to exposure to toxic substances, including outreach with respect to benefits and support programs.302.Incorporation of toxic exposure questionnaire during primary care appointments(a)In generalThe Secretary of Veterans Affairs shall incorporate a clinical questionnaire to help determine potential exposure to toxic substances during active military, naval, or air service as part of the initial screening conducted for an appointment of a veteran with a primary care provider of the Department of Veterans Affairs to improve understanding by the Department of exposure of veterans to toxic substances while serving in the Armed Forces.(b)Determination of questionsThe questions included in the questionnaire required under subsection (a) shall be determined by the Secretary with input from medical professionals.303.Sense of Congress on portal for access by veterans to Individual Longitudinal Exposure RecordIt is the sense of Congress that the Secretary of Veterans Affairs should establish a portal on the internet website of the Department of Veterans Affairs through which a veteran may access documents and information with respect to the veteran contained in the Individual Longitudinal Exposure Record of the Department of Veterans Affairs.304.Training of health care personnel of Department of Veterans Affairs on illnesses related to exposure to toxic substances(a)In generalThe Secretary of Veterans Affairs shall ensure that health care personnel of the Department of Veterans Affairs are appropriately trained to identify, treat, and assess the impact of illnesses related to exposure to toxic substances.(b)Elements of trainingThe training required under subsection (a) shall—(1)provide health care personnel of the Department with specific education with respect to illnesses related to exposure to toxic substances; and (2)inform such personnel of how to probe for additional information from veterans regarding exposures to different toxicants.(c)Toxicant definedIn this section, the term toxicant has the meaning given that term in subparagraph (G)(iv) of section 1710(e)(1) of title 38, United States Code, as added by section 101(a).